Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ response and amendment of 11/06/2021 are acknowledged. Claims 1-12 have been amended.  New claim 73 has been added.
Status of Claims
3.    Claims 1-10, 12-, 20, 21, 22, 25-26, 29-30, 69 and 71 are pending in this application. Claims 1 and 12 have been amended. Claims 11, 28, 68, 70 and 72-73 have been canceled.  By amendment of 6/19/2019 claims 13-19, 23-24, 27 and 31-67 have been canceled. Claims 1-10, 12 and 73 are under consideration.  Claims 20, 21, 22, 25-26, 29-30, 69 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/2019.
Rejections Withdrawn
Claim Rejections - 35 USC § 103
4.    Rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being un-patentable over Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) further in view of Gauvtvick et al. (US 2003/0228665 A1) and Yang et al. (JID vol.210, pp. 964-972, September 2014) further in view of Hudson et al. (PLOS One vol, 9, issue 1, November 2014 is withdrawn in view of applicants’ response and amendment of 11/06/2021.
    EXAMINER’S AMENDMENT
5.    Authorization for this examiner’s amendment was given in an interview with Jason N. Mock reg # 69,186 on 5/18/2022.
Please cancel claims 20-22, 25-26, 29-30, 69 and 71. 
Allowable Subject Matter
6.    Claims 1-10, 12 and 73 are allowed. The claims are renumbered 1-12 respectively.
     The amended claims are drawn to: An-engineered strain of Saccharomyces boulardii yeast comprising a gene that produces a tetra-specific, tetrameric binding agent integrated in to at least two chromosome sites, wherein the binding agent comprises linked first, second, third and fourth VHH peptide monomers, and wherein the VaH peptide monomers each independently have binding specificity for an epitope of Clostridium difficile toxin A (TcdA) or toxin B (TcdB). 
     The following is an examiner’s statement of reasons for allowance: The claims are free of prior art.
     The closest prior art Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) further in view of Gauvtvick et al. (US 2003/0228665 A1) and Yang et al. (JID vol.210, pp. 964-972, September 2014) fail to anticipate or make obvious the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 18, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645